DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Response to Amendment
- Claims 1, 3-4, 8, 12-14, 16, 18 and 24-30 are pending.
- Claims 1, 3-4, 8, 12-14, 16, 18 and 24-30  are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Drish on January 20, 2022.
Amendment for title of application please see below.
“REFERENCE SIGNAL TRANSMISSION FROM MULTIPLE CELLS IN DORMANT MODE”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “a first sub frame in which the at least one 

Tavildar et al. (Patent No. US 10,728,835 B2)- Based on the physical layer identity and the physical layer cell identity group number, the UE can determine a physical cell identifier (PCI). Based on the PCI, the UE can determine the locations of the aforementioned DL-RS. The physical broadcast channel (PBCH) is within symbols 0, 1, 2, 3 of slot 1 of subframe 0 of a frame, and carries a master information block (MIB).
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “a first sub frame in which the at least one discovery signal received from the first cell depends on a first cell identifier of the first cell, and a second sub frame in which the at least one discovery signal received from the second cell depends on a second cell identifier of the second cell, wherein the at least one discovery signal from the first cell is associated with different resource elements of said set of sub frames to those associated with the at least one discovery signal from the second cell, wherein each respective one of the first cell and the second cell is associated with a respective cell identity; and deriving a number of positions of the at least one discovery signal from the respective one of the first cell and the second cell being dependent on said respective cell identity, wherein the number of positions is derived based on a modulo operation performed with respect to said respective cell identity, and wherein a period for receiving the at least one discovery signal from the first cell is aligned with a period for receiving the at least one discovery signal from the neighboring second cell (Claims 1 and 16 )” and “the first sub frame in which the at least one discovery signal transmitted from the first cell depends on a first cell identifier of the first cell, and the second sub frame in which the at least one discovery signal transmitted from the second cell depends on a second cell identifier of the second cell, wherein the at least one discovery signal from the first cell is associated with different resource .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472